 

Exhibit 10.25

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

This Amendment (the “Amendment”), made and entered into this 22nd day of
December, 2014, by and between by Sorrento Therapeutics, Inc., a Delaware
corporation (“Company”) and Cambridge Equities LP (the “Purchaser”), amends that
certain securities purchase agreement, dated December 14, 2014, by and between
the Company and the Purchaser (“Purchase Agreement”).

W I T N E S S E T H:

WHEREAS, the parties have entered into the Purchase Agreement, pursuant to which
the Company agreed to issue and sell to the Purchaser (i) an aggregate of
7,188,061 shares (the “Shares”) of the Company’s common stock (the “Common
Stock”) at a price of $5.80 per share, and (ii) a three-year warrant to purchase
1,724,138 shares of the Company’s Common Stock at an initial exercise price of
$5.80 per share (the “Warrant” and together with the Shares, the “Securities”),
for an aggregate purchase price of $41,690,754.

WHEREAS, Section 16 of the Agreement provides that the Agreement may be amended
by subsequent written instrument duly executed by the parties hereto; and

WHEREAS, the parties desire to amend the Agreement as set forth below.

NOW THEREFORE, in consideration of the mutual benefits accruing to the Purchaser
and the Company and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. DEFINITIONS.

Defined terms not herein defined shall have the meaning set forth in the
Purchase Agreement.

2. AMENDMENTS.

(a) The first recital of the Purchase Agreement is hereby amended and restated
in its entirety to be and read as follows:

“WHEREAS, the Purchaser desires to purchase (i) an aggregate 7,188,061 shares of
common stock, $0.001 par value (the “Common Stock”) of the Company (the
“Shares”) for a purchase price of $41,690,753.80 and (ii) a three year common
stock purchase warrant to purchase 1,724,138 shares of Common Stock of the
Company (the “Warrant Shares”) at an exercise price of $5.80 per share (the
“Warrant” and together with the Shares, the “Securities”) for a purchase price
of $51,724.14, collectively for an aggregate purchase price of $41,742,477.94
(the “Purchase Price”), and the Company desires to sell the Securities to the
Purchaser (the “Sale”), all on the terms and conditions set forth in this
Agreement; and”

(b) Effective Date of Amendments. This Agreement will not be binding unless and
until it has been executed by Purchaser and the Company (the “Effective Date”).

(c) Effect on the Purchase Agreement. Subject to the consents and amendments
provided herein, all of the terms and conditions of the Purchase Agreement shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein. Except as amended hereby, the terms and provisions of the Purchase
Agreement shall remain in full force and effect, and the Purchase Agreement is
in all respects ratified and confirmed. On and after the date of this Agreement,
each reference in the Purchase Agreement to the “Purchase Agreement:”,
“hereinafter,” “herein,” “hereinafter,”, “hereunder,” “hereof,” or words of like
import shall mean and be a reference to the Purchase Agreement as amended by
this Agreement.

3. MISCELLANEOUS.

3.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares or the Warrants.

3.2 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
construed under the laws of the state of California, without regard to
principles of conflicts of law or choice of law that would permit or require the
application of the laws of another jurisdiction. The Company and the Purchaser
each hereby agrees that all actions or proceedings arising directly or
indirectly

1

--------------------------------------------------------------------------------

 

from or in connection with this Agreement shall be litigated only in the
Superior Court of the State of California or the United States District Court
for the Central District of California located in Los Angeles County,
California. The Company and the Purchaser each consents to the exclusive
jurisdiction and venue of the foregoing courts and consents that any process or
notice of motion or other application to either of said courts or a judge
thereof may be served inside or outside the State of California or the Central
District of California by generally recognized overnight courier or certified or
registered mail, return receipt requested, directed to such party at its or his
address set forth below (and service so made shall be deemed “personal service”)
or by personal service or in such other manner as may be permissible under the
rules of said courts. THE COMPANY AND THE PURCHASER EACH HEREBY WAIVES ANY RIGHT
TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.

3.3 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

3.4 Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

3.5 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

3.6 Notices. Any notice, demand or request required or permitted to be given by
the respective parties hereto pursuant to the terms of this Agreement shall
delivered in accordance with the terms of the Purchase Agreement.

3.7 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

3.8 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. No amendment, modification or other change
to this Agreement or waiver of any agreement or other obligation of the parties
under this Agreement may be made or given unless such amendment, modification or
waiver is set forth in writing and is signed by Purchasers and Company. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

3.9 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

3.10 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.

[Signature pages follow]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

SORRENTO THERAPEUTICS, INC.

 

By:

 

/s/ Henry Ji

Name:

  Henry Ji

Title:

  President & CEO

 

CAMBRIDGE EQUITIES, LP

 

By: MP 13 Ventures, LLC, its General Partner

 

By:

 

/s/ C. Kenworthy

Name:

  C. Kenworthy

Title:

  Manager

 

3